IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,417



                   EX PARTE WALLACE EARL RIDLEY, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. W07-48064-Y(A) IN THE CRIMINAL DISTRICT COURT NO. 7
                      FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Ridley

v. State, No. 05-08-00244-CR (Tex. App. – Dallas, June 15, 2009).

       Applicant contends that he was denied his opportunity to petition this Court for discretionary

review, because the court of appeals did not notify him when his pro se motion for rehearing was

overruled. The trial court has obtained an affidavit from Applicant’s prison unit mail room,
                                                                                                      2

indicating that Applicant did not receive any incoming mail during the applicable time period. Based

on this affidavit, the trial court has entered findings of fact and conclusions of law that the court of

appeals failed to notify Applicant when his pro se motion for rehearing was overruled. The trial

court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-08-00244-CR

that affirmed his conviction in Cause No. W07-48064-Y(A) from the Criminal District Court No.

7 of Dallas County. Applicant shall file his petition for discretionary review with the Fifth Court of

Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: September 22, 2010
Do not publish